Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-20-00465-CV

                        AMMONITE OIL AND GAS CORPORATION,
                                     Appellant

                                                  v.

              RAILROAD COMMISSION OF TEXAS and EOG Resources, Inc.,
                                 Appellees

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-18-0003-CV-A
                           Honorable Janna Whatley, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the district court’s order signed on June
22, 2020 is AFFIRMED. It is ORDERED that appellant Ammonite Oil and Gas Corporation pay
the costs of appeal incurred by appellee EOG Resources, Inc.

       SIGNED October 27, 2021.


                                                   _____________________________
                                                   Liza A. Rodriguez, Justice